     Case 2:19-cv-00847-KJM-CKD Document 20 Filed 04/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL EUGENE ADDSON,                           No. 2:19-cv-0847 KJM CKD P
12                       Petitioner,
13            v.                                       ORDER
14    JARED D. LOZANO,
15                       Respondent.
16

17           On May 28, 2019, the court ordered respondent to file an answer and include “all

18   transcripts and other documents relevant to the issues presented in the amended petition for writ

19   of habeas corpus.” A review of the court’s docket reveals respondent did not submit “transcripts

20   and other documents” with his answer. Good cause appearing, IT IS HEREBY ORDERED that

21   respondent comply with the court’s May 28, 2019 order within 21 days.

22   Dated: April 6, 2021
                                                     _____________________________________
23
                                                     CAROLYN K. DELANEY
24                                                   UNITED STATES MAGISTRATE JUDGE

25

26
27   1
     adds0847.trn
28
